Appeal by the defendant from a judgment of the County Court, Nassau County (Boklan, J.), rendered March 10, 1987, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The record supports the County Court’s determination that the defendant was competent to stand trial (see, People v Santos, 43 AD2d 73; see also, People v Picozzi, 106 AD2d 413). We have examined the defendant’s remaining arguments and *523find them to be without merit (see, People v Serrano, 15 NY2d 304; see also, People v Harris, 61 NY2d 9; People v Kazepis, 101 AD2d 816; People v Suitte, 90 AD2d 80). Mangano, P. J., Eiber, O’Brien and Ritter, JJ., concur.